The State




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 10, 2014

                                     No. 04-14-00315-CR

                                      Paulino FLORES,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR1058
                        Honorable George H. Godwin, Judge Presiding


                                        ORDER

       The court reporter’s notification of late record is GRANTED. The reporter’s record is due
on July 7, 2014.


                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of June, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court